DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In this case, Raveendran discloses a system which will “identify whether an error exists in the second image signal” as a high error rate for the enhancement stream when outside the coverage area results in the stream not being utilized (Fig. 3; paragraph 52-53), while a low error rate results in outputting both the base layer and enhancement stream (outputting a combined signal upon successful reception of both base and enhancement signals; paragraph 47, 57, 74, 95).

	Thus, based on not detecting errors in the enhancement stream, the receiver will 
“obtain a second output signal having the same bit rate as the original image signal by merging the plurality of frames included in the first image signal and a plurality of frames included in the second image signal and control to output the obtained second output signal” (by merging the base layer and enhancement layers restoring “original content characteristics” of the video, including frame rate; see Raveendran at Fig. 1, paragraph 57, 74, 95, 99).
For example, a 10fps base layer is combined with 20fps enhancement to achieve the 30fps video (paragraph 57).
	Thus, based on detecting errors in the enhancement stream, the receiver will “obtain a first output signal and control to output the obtained first output signal” ( by outputting only the base layer in areas with high errors in the enhancement signal; see Fig. 3, 7, paragraph 52-53, 75).

	While Raveendran discloses outputting higher quality video when there is no error and lower quality video when there is an error, Raveendran does not specifically disclose “obtaining a first output signal having a same bit rate as the original image signal by inserting an interpolation frame between a plurality of frames included in the first image signal”.
Sato was then relied upon for disclosing a system which will output higher quality video when there is no error and lower quality video when there is an error, by providing an output signal of the low quality video having a same bit rate as the high image signal by inserting an interpolation frame between a plurality of frames included in the low quality signal  (interpolating extra frames of the low quality video signal to match the frame rate of the high quality signal; see Fig. 3 and 5 vs. Fig. 7, paragraph 91-97).
Thus, it is the combination of Raveendran and Sato which meet the current limitations.  Raveendran discloses providing a high quality signal with a higher frame rate by merging the two streams (the original signal achieved via combination of the base and enhancement layer) or a lower quality signal (only the base layer) and Sato then discloses providing the lower quality signal at the same frame rate as the higher quality signal by inserting an interpolation frames, so as to increase viewing comfort by reducing the gap between the displayed video when switching between different versions.
Therefore, applicant’s arguments are not convincing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a first frame rate” in lines 7 and 10.  It is unclear if these are meant to be a same or different “first frame rate”.

Claim 5 recites the limitation "the second frame rate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 8-11, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran et al. (Raveendran) (US 2012/0076204 A1) (of record) in view of Sato et al. (Sato) (US 2006/0083315 A1) (of record).
	As to claim 1, Raveendran discloses an electronic device (receiver device, Fig. 8) comprising:
a communicator configured to perform wireless communication with an external device through a first channel and a second channel (805; paragraph 72-74); and
a processor (807) configured to:
receive a first image signal separated from an original image signal through a first channel of the communicator (base layer, paragraph 73-74), a first frame rate of the first image signal being less than a frame rate of the original image signal (10 fps base layer for 30fps full video; paragraph 47, 57, 95);
receive a second image signal separated from the original image signal through a second channel of the communicator (enhancement layer, paragraph 73-74), a first frame rate of the second image signal being less than a frame rate of the original image signal (20 fps enhancement layer would combine with 10fps base layer for 30fps full video; paragraph 47, 57, 95);
identify whether an error exists in the second image signal (high error rate for the enhancement stream when outside the coverage area; Fig. 3; paragraph 52-53);
based on identifying that an error exists in the second image signal, obtain a first output signal and control to output the obtained first output signal (outputting only the base layer in areas with high errors in the enhancement signal; see Fig. 3, 7, paragraph 52-53, 75), and
based on identifying that an error does not exist in the second image signal, obtain a second output signal having the same bit rate as the original image signal (base layer and enhancement layers restoring “original content characteristics” of the video; see Raveendran at Fig. 1, paragraph 74, 95, 99) by merging the plurality of frames included in the first image signal and a plurality of frames included in the second image signal and control to output the obtained second output signal (outputting a combined signal upon successful reception of both base and enhancement signals; paragraph 47, 57, 74, 95),
they fail to specifically disclose based on identifying that an error exists, obtaining a first output signal having a same bit rate as the original image signal by inserting an interpolation frame between a plurality of frames included in the first image signal.
In an analogous art, Sato discloses a content distribution system (Fig. 1A, 6) which will receive a first image signal through a first channel (low-quality stream) and a high image signal through a second channel (high quality stream; Fig. 6, paragraph 6, 8, 53, 73-74) and based on identification that an error exists (paragraph 66-67), control the receiver output to first output signal having a same bit rate as the high quality image signal by inserting an interpolation frame between a plurality of frames included in the first image signal (interpolating extra frames of the low quality video signal; see Fig. 3 and 5 vs. Fig. 7, paragraph 91-97) so as to increase viewing comfort by reducing the gap between the displayed video when switching between different versions (paragraph 9, 11, 81, 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include based on identifying that an error exists, obtaining a first output signal having a same bit rate as the original image signal by inserting an interpolation frame between a plurality of frames included in the first image signal, as taught in combination with Sato, for the typical benefit of increasing viewing comfort by reducing the gap between the displayed video when switching between different versions.

	As to claim 2, Raveendran and Sato disclose wherein the first channel has a first frequency bandwidth, and the second channel has a second frequency bandwidth greater than the first frequency bandwidth (see Raveendran at Fig. 1, paragraph 44, 95 and Sato at paragraph 6), and wherein the first image signal has a first data rate, and the second image has a second data rate higher than the first image signal (see Raveendran at Fig. 1, paragraph 44, 95 and Sato at paragraph 6, 11, 60).

As to claim 4, Raveendran and Sato disclose wherein the processor is configured to, based on a bit error rate of the second image signal being greater than or equal to a preset ratio, identify that an error exists in the second image signal (see Raveendran at paragraph 53, 64 and Sato at paragraph 67).

As to claim 5, Raveendran and Sato disclose wherein the second frame rate is higher than the first frame rate (see Raveendran at Fig. 1, paragraph 57, 85-86, 90, 95, Sato at paragraph 53, 60).

As to claim 8, Raveendran and Sato disclose wherein the second image signal comprises second pixel data larger than first pixel data of the first image signal (higher resolution video; see Raveendran at Fig. 1, paragraph 52-54, 74, 95, 99 and Sato at Fig. 7, paragraph 11, 94-95).

As to claim 9, Raveendran and Sato disclose 
wherein the communicator performs communication with the external device through a third channel for wireless communication of a third frequency bandwidth larger than the second bandwidth, the first channel, and the second channel (see Raveendran at paragraph 44, 73-74, 89, 95-100, 105-106),
wherein the processor is configured to:
receive a third image signal separated from the original image signal through a third channel of the communicator and having a third data rate higher than the second data rate (see Raveendran at paragraph 44, 73-74, 89, 95-100, 105-106),
based on identifying that an error does not exist in the third image signal (see Raveendran at paragraph 53, 64 and Sato at paragraph 67), control to output a third output signal obtained by merging the first image signal, the second image signal, and the third image signal and having the same frame rate as the original image signal (see Raveendran at paragraph 57, 94-96),
based on identifying that an error exists in the third image signal and an error does not exist in the second image signal (see Raveendran at paragraph 53, 64 and Sato at paragraph 67), control to output a second output signal obtained by merging the first image signal and the second image signal and having the same frame rate as the original image signal (see Raveendran at paragraph 94-96), and
based on identifying that an error exists in the third image signal and an error exists in the second image signal, control to output a first output signal obtained by increasing a frame rate of the first image signal to have the same frame rate as the original image signal (see Sato at Fig. 7, paragraph 91-97).

	As to claim 10, Raveendran discloses a method for controlling an electronic device (receiver device, Fig. 8), the method comprising:
receiving a first image signal separated from an original image signal through a first channel for wireless communication (base layer, paragraph 73-74), a first frame rate of the first image signal being less than a frame rate of the original image signal (10 fps base layer for 30fps full video; paragraph 47, 57, 95);
receiving a second image signal separated from the original image signal through a second channel for wireless communication (enhancement layer, paragraph 73-74), a second frame rate of the second image signal being less than a frame rate of the original image signal (20 fps enhancement layer would combine with 10fps base layer for 30fps full video; paragraph 47, 57, 95);
identify whether an error exists in the second image signal (high error rate for the enhancement stream when outside the coverage area; Fig. 3; paragraph 52-53);
based on identifying that an error exists in the second image signal, obtaining a first output signal and control to output the obtained first output signal (outputting only the base layer in areas with high errors in the enhancement signal; see Fig. 3, 7, paragraph 52-53, 75), and
based on identifying that an error does not exist in the second image signal, obtaining a second output signal having the same bit rate as the original image signal (base layer and enhancement layers restoring “original content characteristics” of the video; see Raveendran at Fig. 1, paragraph 74, 95, 99) by merging the plurality of frames included in the first image signal and a plurality of frames included in the second image signal and control to output the obtained second output signal (outputting a combined signal upon successful reception of both base and enhancement signals; paragraph 47, 57, 74, 95),
they fail to specifically disclose based on identifying that an error exists, obtaining a first output signal having a same bit rate as the original image signal by inserting an interpolation frame between a plurality of frames included in the first image signal.
In an analogous art, Sato discloses a content distribution system (Fig. 1A, 6) which will receive a first image signal through a first channel (low-quality stream) and a high image signal through a second channel (high quality stream; Fig. 6, paragraph 6, 8, 53, 73-74) and based on identification that an error exists (paragraph 66-67), control the receiver output to first output signal having a same bit rate as the high quality image signal by inserting an interpolation frame between a plurality of frames included in the first image signal (interpolating extra frames of the low quality video signal; see Fig. 3 and 5 vs. Fig. 7, paragraph 91-97) so as to increase viewing comfort by reducing the gap between the displayed video when switching between different versions (paragraph 9, 11, 81, 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include based on identifying that an error exists, obtaining a first output signal having a same bit rate as the original image signal by inserting an interpolation frame between a plurality of frames included in the first image signal, as taught in combination with Sato, for the typical benefit of increasing viewing comfort by reducing the gap between the displayed video when switching between different versions.
In an analogous art, Sato discloses a content distribution system (Fig. 1A, 6) which will receive a first image signal through a first channel (low-quality stream) and a second image signal through a second channel (high quality stream; Fig. 6, paragraph 6, 8, 53, 73-74) and based on identification that an error exists in the second image signal (paragraph 66-67), control the receiver output to change a data rate of the first image signal (interpolating extra frames of the low quality video signal; see Fig. 7, paragraph 91-97) so as to increase viewing comfort by reducing the gap between the displayed video when switching between different versions (paragraph 9, 11, 81, 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include changing a data rate of the first image signal, as taught in combination with Sato, for the typical benefit of increasing viewing comfort by reducing the gap between the displayed video when switching between different versions.

	As to claim 11, Raveendran and Sato disclose wherein the first channel has a first frequency bandwidth, and the second channel has a second frequency bandwidth greater than the first frequency bandwidth (see Raveendran at Fig. 1, paragraph 44, 95 and Sato at paragraph 6), and wherein the first image signal has a first data rate, and the second image signal has a second data rate higher than the first image signal (see Raveendran at Fig. 1, paragraph 44, 95 and Sato at paragraph 6, 11, 60).

	As to claim 13, Raveendran and Sato disclose wherein the processor, based on a bit error rate of the second image signal being greater than or equal to a preset ratio, identifies that an error exists in the second image signal (see Raveendran at paragraph 53, 64 and Sato at paragraph 67).

	As to claim 14, Raveendran and Sato disclose wherein the second frame rate is higher than the first frame rate (see Raveendran at Fig. 1, paragraph 85-86, 90, 95, Sato at paragraph 53, 60).

	As to claim 16, Raveendran discloses a non-transitory computer readable storage medium (Fig. 8, 834) storing a program which, when executed by a processor of an electronic device (807), configures the processor to control the electronic device to perform operations (paragraph 72)  comprising:
receiving a first image signal separated from an original image signal through a first channel for wireless communication (base layer, paragraph 73-74), a first frame rate of the first image signal being less than a frame rate of the original image signal (10 fps base layer for 30fps full video; paragraph 47, 57, 95);
receiving a second image signal separated from the original image signal through a second channel for wireless communication (enhancement layer, paragraph 73-74), a second frame rate of the second image signal being less than a frame rate of the original image signal (20 fps enhancement layer would combine with 10fps base layer for 30fps full video; paragraph 47, 57, 95);
identify whether an error exists in the second image signal (high error rate for the enhancement stream when outside the coverage area; Fig. 3; paragraph 52-53);
based on identifying that an error exists in the second image signal, obtaining a first output signal and control to output the obtained first output signal (outputting only the base layer in areas with high errors in the enhancement signal; see Fig. 3, 7, paragraph 52-53, 75), and
based on identifying that an error does not exist in the second image signal, obtaining a second output signal having the same bit rate as the original image signal (base layer and enhancement layers restoring “original content characteristics” of the video; see Raveendran at Fig. 1, paragraph 74, 95, 99) by merging the plurality of frames included in the first image signal and a plurality of frames included in the second image signal and control to output the obtained second output signal (outputting a combined signal upon successful reception of both base and enhancement signals; paragraph 47, 57, 74, 95),
they fail to specifically disclose based on identifying that an error exists, obtaining a first output signal having a same bit rate as the original image signal by inserting an interpolation frame between a plurality of frames included in the first image signal.
In an analogous art, Sato discloses a content distribution system (Fig. 1A, 6) which will receive a first image signal through a first channel (low-quality stream) and a high image signal through a second channel (high quality stream; Fig. 6, paragraph 6, 8, 53, 73-74) and based on identification that an error exists (paragraph 66-67), control the receiver output to first output signal having a same bit rate as the high quality image signal by inserting an interpolation frame between a plurality of frames included in the first image signal (interpolating extra frames of the low quality video signal; see Fig. 3 and 5 vs. Fig. 7, paragraph 91-97) so as to increase viewing comfort by reducing the gap between the displayed video when switching between different versions (paragraph 9, 11, 81, 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include based on identifying that an error exists, obtaining a first output signal having a same bit rate as the original image signal by inserting an interpolation frame between a plurality of frames included in the first image signal, as taught in combination with Sato, for the typical benefit of increasing viewing comfort by reducing the gap between the displayed video when switching between different versions.
In an analogous art, Sato discloses a content distribution system (Fig. 1A, 6) which will receive a first image signal through a first channel (low-quality stream) and a second image signal through a second channel (high quality stream; Fig. 6, paragraph 6, 8, 53, 73-74) and based on identification that an error exists in the second image signal (paragraph 66-67), control the receiver output to change a data rate of the first image signal (interpolating extra frames of the low quality video signal; see Fig. 7, paragraph 91-97) so as to increase viewing comfort by reducing the gap between the displayed video when switching between different versions (paragraph 9, 11, 81, 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include changing a data rate of the first image signal, as taught in combination with Sato, for the typical benefit of increasing viewing comfort by reducing the gap between the displayed video when switching between different versions.

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran and Sato and further in view of Yousef (US 2009/0268665 A1) (of record).
As to claims 3 and 12, while Raveendran and Sato disclose identifying whether an error exists in the second image signal, they fail to explicitly disclose wherein the second image signal comprises an active interval in which pixel data is transmitted and a blank interval in which the pixel data is not transmitted, identifying whether an error exists in the second image signal in the blank interval.
In an analogous art, Yousef discloses a content distribution system (Fig. 1; paragraph 32-33) wherein the signal is composed of an active interval in which data is transmitted and a blank interval in which the data is not transmitted (empty time slots with only noise and no data signal; Fig. 6, paragraph 62-63), and the system will identify whether an error exists in the signal in the blank interval (paragraph 63) so as to determine the SNR by measuring the signal during empty times to determine the base noise level of the channel (paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include wherein the second image signal comprises an active interval in which pixel data is transmitted and a blank interval in which the pixel data is not transmitted, identifying whether an error exists in the second image signal in the blank interval, as taught in combination with Yousef, for the typical benefit of determining the SNR by measuring the signal during empty times to determine the base noise level of the channel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424